615



        OFFICE   OF THE    ATTORNEY GENERAL       OF TEXAS
                              AUSTIN




Honorable D. C. Oreer
State Highvay Engineer
Texas Hlghvay Department
Austin, Texas

Dear Sir:
                                            ot Art1010 6675a-3 are
                                        3notor
                                     ~_I’.        vehloles oper-
                                           .8ted by Housing Allthor-


                                          exempt license    plates?

           We heve~ reoeivc;b and. oarefulk’ oonaidered your re-
quest for an opltioq,~n     the,Srbovp matter, said request reading
as follow:         ‘,\ .          ‘\  :
           @Wehave ‘kdioed        nukous    requesta reoentlj
     from the Rousing AuthoHtiea         of Texas oitiea requeat-
     lng thl8 WpartmenB to L8rue fe6 exempt lloenae plates
     for :vehioles operated by auoh housing authorities.            In
     eaoh instanoe ue are informed by the applioant           that
     the vehicles  have bean obtained from the Federal Pub110
     Housing Authority      on lease and in numerous lostanoes
     they have been operated by the local houaing authority
     unde~Fedsra3,    license   plates of some nature until suoh
     plates were wlthdravn by the Federal Government.             Let-
     ter from the Housing Authority of the oity of Corpus
     Christ1 and from the olty of San Antonio are ettaohed
     hereto to give you all of the Information ve have in
     this oonneotion.
         0. C. Ormm, Paga 2
Iiona?abla




        propertt a@, ud uooeuoluoivoly               io aa    u?dao
        of tho 0. 9. Oovorweat, the Stok               ot hrcra,  01,
        County, or Citr OS Sob001Diataiat theeof   aa th.
        0800 wy k.     uoaro notfoalllo~riththelop
        etottu o fh a uo ialuth
                             f ga r ltleo
                                      ua o d,~a wo d a @
        rgon8orad by 'hgla aitlea ard tham fa 8omiuePab1~
        doubt la our aiad       that     mot08   roblo         -ted           w
        such houa%agruthmftioaam 01; blo to ruooior
        exe4p~platoaaaxazwWd&byAlt
                                P010 6675 a-3abom
        referred    to.

            Ye aballk gladto moiva 7oQs o&lo@ oa
        thlaqueatloo8t7omearllwtaonroalmoa in
        am3~thatmml8~repl~totb8lA&mmu                           reqwato
        VI hevo molvo4         oad are reooiw          ia@ ruoh platoo
        ladruaprotfull7raquarttht7ouretumto tu tith
        your oplnhm the tvo lottom b o ntolttaahod.'
                Aruola    6675a-3      of Veraal’   Awototoa          civil       sseleu
lo la    port    80 i0llua:




        by 8 perma        vho hale     the pwper WthwitS, that                euoh vehl-
        0198 srethepopertpo?and       urd UolwinlJ     Lntho
        eervioo cd thm Uralted State0 Oowrmaeatr the Stat0 of
        TBfaa, eff County cm Cttr or P&O01 DimtHcrf th4rrOf,
        836 the oars muy bo. . . ."
                                                                                617


Honorable D. C. Oraer,        Page 3


               Artiola   6675a-368   of safd   Statutea,   ia   in part,   aa
f ollovs   t
              “Beforo the d&vary of lloanea plates to
       anyone engaged lxolueivaly        In the aarvioa of and
       operating tahlolar      vhioh are the property of tha
       Unlted state8 Owaramant,         or the State of Texas,
       or any oountlaa,      or oltiar   thereof,   auoh appliaa-
       tion ahall have the approval of the State Iilghvay
       Departmant before said plates are Iaauad to lny
       such applioant,     and if It appeara t&t       said vohi-
       01s vaa transfarrad      to any auoh lganoy for the sole
       purpose of evading the payment OS registration            taaa,
       or that tha aame vaa not made in good faith,           auoh
       plates    shall not bo lsauad;       If, after the iasuanoe
   .   of suoh, said vahlolas        oaaaa.to ba, or are found to
       not be the property of auoh aganoiaa,          than auoh l&
       oansa raa receipt      may be revoked, aald plataa may be
       raoallad,     and taken into poaaasslon by the State
       Hlghuay Department..       . .”
           Artlole 1269k, Saotlons    l-23,  of aald Statutaa provldaa
for housing projaota in oitiea    i.n Texas, but we find nothing thera-
Sk shoving that a motor vahlola operated by a olty housing author-
ity oomea within tha axamptlon from the paymant OS registration
fees for suoh motor vahfola because isame ia usad axolualvaly      in
the sarvloa of a oity in Taxaa.
            Seotlon 4 of said Statute provldaa that in each oity
of the State there is oraatad a pub110 body oorporata and polltlo
to be known aa the 9ioualngAuthority* of the olty. Saotlon 5
provides that upon the govarnhg body of a olty adopting a ra8o-
lutlon that there la a need for auoh housing authority       Ln that
city,   the mayor shall appoint flva parsons aa oommiaai~nara of
the authority    oraatad for auoh city,   but no oommiarlonar o? an
authority   IM~ be an officer   or amployea of the city for which
the authority    is created,  and the powers of the authority   are
vested In the oolmnle.slonara.    Section  8 sets out the  powers  of
the authority    as followa :
              ‘Sao. 8. An authority   shall ooastitute a
       publio body oorporata and politic,       axarolaiug   pub110
       and assbntial    governmental funotlons,    and having all
       tha pwars naoassary or convenient        to carry Out and
       affaatuste    the purposes and provisions     of this Act,
                                                                             618



Honorable D. C. @rear, ?aga 4


     Inolndlng tha follinring       parers    In sddltlon     to
     others herein granted:
          ‘(a)   To me aad to be auodj       to hare a real
    and to alter tha ssma at plaasuro;         to hsva par-
    patwl    ruoooarloa~    to mska ald uoauto ooatraota
    aid othaz lnstrumants     aaoassrry or oonvoniant to
    the lx e r o lrOS o tha poverr or the ruthorltyj     and to
    mska sad fraa t&se to tlma mend snd rapasl bylsvs,
    rulaa, and ragulstlons,      aot InaonsIrtont   vIth this
     A&,   to oarry    intOlffeOt      th ep o r eMud p r p o 8uo r
     the authority.
            “(b) W1thl.n its area of operation:   to prepare,
     oarryout,    roquln,   laaaa, aad oparata housIng pro-
     jaotsi    to provide ior the oonstruotion,  raoonstruo-
     tlon, Imprwanant,     alteration, oc repair of any hous-
     ing projaot or my part tharaor.
            “(0)  To arrange or oontraot for the furnishing
     by any parson or aganoy, pub110 or private,       OS aar-
     vloaa, prItIlagaa,     vorka, or faoIlItIas  for, or In
     oomaotlan with, a houslng projaot or the oooupanta
     tharaor;    and (notwIthstsndIag    anything to the oon-
     trary oontained in this Aot or In any othar provision
     of lav) to Inolude la any ooatraot lat In oontaaotIon
     with a projaot,    stlpulrtlons  raquIrIng thst tha oon-
     trsotor. aad any suboontraotom      oapplp with the ro-
     qulremanta sa to mInImum vagas and msxlmm hours of
     labor, and 0-1~       with any oondItIons whIoh ths Fed-
     eral @overtmeat rmayhave rttaohad to It8 fInsnoIs1
     eld of the projaot.
            “(d)    To lease or rant any dwellinga,           houuaa#
     aooommodatIoas, lauds, buildinga,            atioturaa,
     faoIlItIaa     ambraoed in any housing woJ*at             snd “c sub-
     jaot to the lirnltatlons        oontalnad In this Aot) to
     establish    and ravlaa the rants or ohargea therefor;
     to own, hold, and Improve real or personal property;
     to purohsaa, lease,        obtain options upon, aoquira by
     gift,   pant,     bequest,   devise,   or otherwise       any real
     09 paraonal property or any Interest              therain;     to
     acquire by the axarolsa of the pbvar of eminent
     domain any real property;           to sell,    laasa, axohanga,
     transfer,     assIgn, pledge,     or dlspoaa of any real or
                                                                       619



Bonorabla 0. C. Oraer, Pago 5


    paraonsl property or sny Intaraat therain to
    Insure or pravlda for tha lnsuranoo of say real
    or parsons1 property   or oparatlons OS tha author-
    ity aglut    any rI8k8  or hazardsi  to proouro Ia-
    8uraaoa op guaraatoer from thr FederalOovarnmant
    of the payment OS any debts or pstis tharaof
    (vhathar or not Inourrad by said suthorlty)    saoured
    by mortgages on any proparty inoludad In sny of Its
    houalng projaots.
           “(a) To Invest any funds held In reaarvaa or
    sinking funds, or sny funds not required for Immad-
    late dlsbursamant,    In property or seourltles   In
    vhloh savings banks msy legally     Invest funda sub-
    ject to their ooatrol;      to purohaaa It8 bonds et a
    prloa not mora than the prlnolpal     aaount thereof
    and aoorued Interest,    all bonda &IOpurohasad to ba
    oanoalledd
            “(f)  Within Its aran of oporatiour        to inves-
     tlgata Into living,      dvallIng,   and housing oondltlons
     and Into the means and mathodr of ImprovIng suBh oon-
     dltlons;    to datermIne where slum areas axIst or where
     there Is 8 shortage of daoeat, aara, and aaniteay
     dwelling eooommodatlons for parsons of low fnoomei
     to mka studies       and raoammcdstlons relating     to the
     problem of olaarIng,      raplamIng,    aad raoonstruotlng
     of slum araas, and the problam of provldlng dwelling
     aooommodstIoas for pereons OS lw laooma, and to oo-
     operate vlth the oity,       tha oounty, the State old say
     polltloal   aubdlvislon    tharaof In aotlon taken la
     oonneotlon vlth suoh problems;         and to angsgo in
     researoh,   studies,    and l %parImantatIon on tha aubjeot
     OS housing.
           “(g)   Aotlng  tblrough one or more oommlssIonara
     or other parson or persona      designated    by the authorityi
     to oonduot examlnstlons      and Investigations    and to hear
     tastImonr:T and take proof under oath at pub110 or prl-
     vata hearings on any matter material for Its iniOmne-
     tlon;   to administer    osths, Issue subpoenas requiring
     the attandsnoa o? witneaaas or the produotlon of books
     and papers and to issue oommlsslons for the axamlnatlon
     of witnesses  vho are outside of the State or unsble to
?~cxmmblo D. C. OMOP, Page 6




         "(3) To exwoIse 811 a l?y pati 0 adaabirutior,
     of paver0 hbabin @mtad*  Ro gra*irIw aS lav vlth
     35fo~~~oop~ItI~,          opwatia3,oraI8po8it2orr
                      &Em publlo bodlar ahall Ow applloable
     toanautharZpaale0r
                  be        th6Jsgklatum     lrlUlcrpeoI#I-
     aal4soafiak."




the authmlty     ahall have paver to pledg@ Its re0t8~ fa8sr c@
revenuea, mortgsgo its propert lrrd do varIou# lpd SW              other
thfag8 that mfght     be4 ceoeeaary In order to c6r      projoot forward.
3eotun    18 pm9id0s that au ubligae cf celd autT ority shall ha-
the rl&t    to ooqel    maId authoritf, by 8 pa-,          Suit, eotlcm
or prcu#ding iAtlRv ar %!IRquItJ, to pefam           itPl catraut8, but
-ttIgtty   bra aothlng to do vlth tho       rflnvnnue af any of mid
           Sotion    20 provider that el r rssl pm~erty of 8n author-
&, z&l      2je e.iw@, frcta levy end 0810 by VirtUO     Of 80 6XWUt1’Xb
ht that same &all not apply to or lIsdt the rleht tf 8~ OhlIgw
to foreolow     6n cwrtgaf30~ sotiou    21 prowlam that an authwlt?
                                                                                  6’2l


Eonor.sble D. C. Qreer,       Page 7


can borrcv rnone~ or rooept gl?ants from the Federal Ctovernment
in aid of a housing projeot,         a8 well an, take over or leame or
iumagr my howlng projeot oonatruoted           or ovned by the Federal
Government, and to exeouto auoh agreeraonta, mortgages, lto., a8
mny be neoesaary therefor.         Seotlon 22 prodder    that the property
of' an autharity    Is pub110 propertyand is umpt         from all taxer
and speolal assersmentsof the City, County and Stat@ or any
politioal   subdlvlirlo~     thereof,   but A0 protiIlon  1s made .xampt-
ing It from paying rrglrtratlon         fee8 on motor vehloles    owned or
leased by It.     Thereroro,     your question la la svo r ed  la th@ noga-
tive.

          Me are returning            to you herevlth    the lettera      aooompaay-
ing your request.
            Trusting   that    this     eatisfaotorily    ansvers      your inquiry,
ve are
                                                Yours very truly
                                          ATTOBHMGENEIULOF TEXAS




m:r0
Blo.